DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant argues that the Seitz reference "does not have a model of the object from a prior inspection that included prior viewing, estimating, performing, computing, creating, and converting".  This completely ignores the other references in the rejection, and ignores the fact that Seitz is not relied upon in the combination of references for these features.  Rather, Seitz is relied upon to disclose image processing algorithms that perform bundle adjustment and that align two image sets based on feature matches (equivalent to rectifying model with pre-existing data).  Such alignment is demonstrated in the rejection to be obvious to perform on data from a prior inspection frame (citing ¶31 of Koehle).  The rejection explicitly notes that Seitz's image processing is being applied to "the CAD model and camera data of Cheim as modified by Koehle and Collet" (from the motivation to combine Seitz with the other references).  In view of this, applicant's argument is respectfully not persuasive.
To go into further detail, the image processing of Seitz that is relied upon in the rejection is application agnostic.  Its bundle adjustment algorithm refines pose of one set of images with another - the fact that Seitz specifically suggests the use of this algorithm for aligning aerial and ground based imagery does not mean that the algorithm is unsuitable for use with other image sets.  The image processing of Seitz is relied upon in the rejection, not its features specific to aerial/ground imagery.  This is reflected in the motivation to combine Seitz with the other references in the rejection ("It would have been obvious to one of ordinary skill in the art to apply the image processing techniques utilized by Seitz 
In view of the above, the prior grounds of rejection under 35 USC 103 are maintained.

Claim Objections
Claim 10 is objected to for minor informalities.  The amendments to claim 10 include a number of grammatical issues and a typographical error that detracts from clarity.  The terms "perform", "create", and "convert" should be written as gerunds (ending in "ing", e.g. "performing"), and presumably "point could" is intended to read "point cloud".  Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a vision based modelling system … configured to execute a 2D tracker module,
a 3D sparse reconstruction module that utilizes bundle adjustment,
a 3D dense reconstruction module to provide a point cloud,
a model generation module which converts the point cloud to a mesh, and
an image rectification module utilizing stored information about the object to rectify images taken in a liquid medium with the stored information about the object,
in claims 17-24.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-4, 6-13, 15-22, and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cheim (EP 2762279 A1) in view of Koehle (US 20170171525 A1), Collet (Collet, A., & Srinivasa, S. S. (2010, May). Efficient multi-view object recognition and full pose estimation. In 2010 IEEE International Conference on Robotics and Automation (pp. 2050-2055). IEEE.), and Seitz (US 8761457 B1).
Regarding Claim 1:
Cheim teaches:
viewing an object with a plurality of cameras on a submersible immersed in a liquid to form a series of images; (¶9 An inspection device designated generally by the numeral 16; ¶12  the sensor 48 may also be a thermal camera, a sonar sensor, a radar sensor, a three-dimensional vision sensor, or any combination of sensors; examiner notes that "any combination of sensors" as set forth by the reference would be taken by one of ordinary skill in the art to be equivalent to a plurality of cameras (e.g. a thermal camera and regular camera, or a 3D vision sensor and thermal camera))
outputting the model for display (¶6 generating a virtual image of the inspection device in relation to the virtual model of the container so as to display an actual position of the inspection device within the container)
Cheim does not teach in particular:
estimating a pose of the object in the series of images;
performing a bundle adjustment on features of the object in the series of images;
computing depth-maps based on the series of images and the bundle adjustment to form a 3D dense reconstruction;
creating a point cloud based upon fusing individual depth-maps from the depth-maps of the 3D dense reconstruction;
converting the point cloud to a mesh to form a model;
rectifying the model with pre-existing data of the object; and
Koehle teaches:
estimating a pose of the object in the series of images; (¶66 A pose calculation block 264 receives the sparse correspondence information sc(n) and may use disparity information concerning the sparse correspondences and the preceding sparse depth map sdm(n−1) temporarily stored in an auxiliary buffer 265 to estimate position and pose of the image capturing unit 100 with respect to the previous position and/or with respect to the object.)
computing depth-maps based on the series of images and the bundle adjustment to form a 3D dense reconstruction; (¶30 after initialization the processing unit 200 generates a dense point cloud descriptive for an external 3D surface of the object 990 in an iterative process using a preceding dense point cloud obtained for a second time instance directly preceding a first, current time instance as well as disparity information concerning a current frame captured at the current time instance.)
creating a point cloud based upon fusing individual depth-maps from the depth-maps of the 3D dense reconstruction; (¶30 after initialization the processing unit 200 generates a dense point cloud descriptive for an external 3D surface of the object 990 in an iterative process using a preceding dense point cloud obtained for a second time instance directly preceding a first, current time instance as well as disparity information concerning a current frame captured at the current time instance.)
converting the point cloud to a mesh to form a model; (¶101 The iterative triangulation method tracks the spatial points in the ray buffer. A re-meshing step transforms the spatial points into a discrete coordinate grid )
the pre-existing data of the object including a model of the object from a prior inspection that included prior viewing of the object, estimating of the pose, performing of the bundle adjustment, computing of the depth maps, creating of the point cloud, and converting of the point cloud to the mesh to form the model of the object from the prior inspection; and (¶31 the processing unit 200 may use sparse disparity information derived from the current frame and the directly preceding frame for determining a dense correspondence map that identifies correspondences in the preceding dense point cloud and the current frame.; see the citations of Koehle, Collet, and Seitz regarding to the previously claimed features for how they are rendered obvious in the combination.)
It would have been obvious to one of ordinary skill in the art to utilize the image processing techniques of Koehle with the camera probe system of Cheim, in order to improve image reconstruction quality (Koehle, ¶80).
Collet also teaches:
viewing an object with a plurality of cameras … to form a series of images; … estimating a pose of the object in the series of images; (Abstract, "We present an approach for efficiently recognizing all objects in a scene and estimating their full pose from multiple views."; Abstract, “using a three-camera rig”; Fig. 1 caption, "Our introspective multi-view algorithm recognizes objects and computes consistent poses across multiple views."; p.1 col 2, "obtaining an initial estimate of objects and their poses")
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to integrate the pose estimation of Collet in the camera probe system of Cheim, in order to provide improved efficiency and accuracy (Collet p.1 col 2, last sentence) to the image algorithm.
Seitz teaches:
performing a bundle adjustment on features of the object in the series of images; (col 3-4, For instance, a bundle adjustment algorithm can be used to refine the pose of the ground based image and to georeference features depicted in the ground based image using feature matches with the candidate aerial imagery)
rectifying the model with pre-existing data of the object; and (col 1-2, aligning, by the one or more computing devices, the ground based image with the candidate aerial imagery based at least in part on the one or more feature matches.)
It would have been obvious to one of ordinary skill in the art to apply the image processing techniques utilized by Seitz to align its ground and aerial images to align (i.e. rectify) the CAD model and camera data of Cheim as modified by Koehle and Collet, in order to enable accurate determination of camera parameters, which is necessary for the user generated images to be useful (Seitz, col 1 line 20-25) - resulting in a more accurate imaging system.

Regarding Claim 2:
Cheim teaches:
the viewing the object is performed beneath a surface of the liquid. (¶1 a remotely controlled inspection device inserted into a liquid-filled high-voltage transformer.)

Regarding Claim 3:
Cheim does not teach in particular:
recording a pose orientation of the submersible along with images taken at the pose orientation.
Koehle teaches:
recording a pose orientation of the submersible along with images taken at the pose orientation. (¶114 the circuitry (910) is further configured to calculate an actual pose of the image capturing unit (100) relative to the object (990))
It would have been obvious to one of ordinary skill in the art to utilize the image processing techniques of Koehle with the camera probe system of Cheim, in order to improve image reconstruction quality (Koehle, ¶80).

Regarding Claim 4:
Cheim teaches:
the rectifying of the model with the pre-existing data of the model is performed with a CAD model. (¶9 this virtual image is a computer-aided-design (CAD) image generated in construction or design of the transformer)

Regarding Claim 6:
Cheim does not teach in particular:
introducing at least one of a texture and an annotation to the model.
Seitz teaches:
introducing at least one of a texture and an annotation to the model. (Figs. 9 and 10 illustrate textures)
It would have been obvious to one of ordinary skill in the art to apply the image processing techniques utilized by Seitz to align its ground and aerial images to align (i.e. rectify) the CAD model and camera data of Cheim as modified by Koehle, in order to enable accurate determination of camera parameters, which is necessary for the user generated images to be useful (Seitz, col 1 line 20-25) - resulting in a more accurate imaging system.

Regarding Claim 7:
Cheim does not teach in particular:
the bundle adjustment is performed in each camera to generate sparse maps from each camera.
Koehle teaches:
the bundle adjustment is performed in each camera to generate sparse maps from each camera. (¶44  a sparse set of salient image points spset(n); ¶47 may identify image points assigned to valuable salient features and generates a current sparse set of image points spset(n). By triangulation based on disparity information on corresponding salient image points in spset(n) and spset(n−1), an evaluation step 450 may determine sparse correspondences sc(n))
It would have been obvious to one of ordinary skill in the art to utilize the image processing techniques of Koehle with the camera probe system of Cheim, in order to improve image reconstruction quality (Koehle, ¶80).

Regarding Claim 8:
Cheim does not teach in particular:
the converting also includes projecting a local neighborhood of a point along the point’s normal, and connecting unconnected points.
Koehle teaches:
the converting also includes projecting a local neighborhood of a point along the point’s normal, and connecting unconnected points. (¶48 A dense correspondence matching step 460 uses the information on how the position of salient image points changes from the preceding frame fr(n−1) to the current frame fr(n) for improving dense correspondences estimation, which uses a projection of the preceding dense point cloud dpcld(n−1) as well as the current sparse set of sparse correspondences sc(n) to obtain a starting value for an iterative method of searching for correspondences between image points in the current frame fr(n) and the preceding frame fr(n−1); ¶32 Correspondences are corresponding or “matching” image points in two different frames or point clouds that image the same surface point of the object 990.)
It would have been obvious to one of ordinary skill in the art to utilize the image processing techniques of Koehle with the camera probe system of Cheim, in order to improve image reconstruction quality (Koehle, ¶80).

Regarding Claim 9:
Cheim does not teach in particular:
the converting is performed without telemetry.
Koehle teaches:
the converting is performed without telemetry. (¶101 The iterative triangulation method tracks the spatial points in the ray buffer. A re-meshing step transforms the spatial points into a discrete coordinate grid; examiner notes the image processing techniques cited utilize camera data to generate meshes, and do not require telemetry (though Cheim discloses other techniques that do utilize telemetry).)
It would have been obvious to one of ordinary skill in the art to utilize the image processing techniques of Koehle with the camera probe system of Cheim, in order to improve image reconstruction quality (Koehle, ¶80).

Regarding Claim 10:
Cheim teaches:
a vision based modelling system for generating a model of a submerged object of interest located in a working liquid, the vision based modelling system structured to: (¶1 a remotely controlled inspection device inserted into a liquid-filled high-voltage transformer.)
capture a set of images from a plurality of cameras mounted on a submersible vehicle; (¶9 An inspection device designated generally by the numeral 16; ¶12  the sensor 48 may also be a thermal camera, a sonar sensor, a radar sensor, a three-dimensional vision sensor, or any combination of sensors; examiner notes that "any combination of sensors" as set forth by the reference would be taken by one of ordinary skill in the art to be equivalent to a plurality of cameras (e.g. a thermal camera and regular camera, or a 3D vision sensor and thermal camera))
output the model for display (¶6 generating a virtual image of the inspection device in relation to the virtual model of the container so as to display an actual position of the inspection device within the container)
Cheim does not teach in particular:
estimate a pose of an object in the set of images;
perform a bundle adjustment on features of the object in the set of images;
create a point cloud upon fusing individual depth-maps based from the set of images and the bundle adjustment;
convert the point cloud to a mesh to form a model;
rectify the model with pre-existing data of the object; and
Koehle teaches:
estimate a pose of an object in the set of images; (¶66 A pose calculation block 264 receives the sparse correspondence information sc(n) and may use disparity information concerning the sparse correspondences and the preceding sparse depth map sdm(n−1) temporarily stored in an auxiliary buffer 265 to estimate position and pose of the image capturing unit 100 with respect to the previous position and/or with respect to the object.)
create a point cloud upon fusing individual depth-maps based from the set of images and the bundle adjustment; (¶30 after initialization the processing unit 200 generates a dense point cloud descriptive for an external 3D surface of the object 990 in an iterative process using a preceding dense point cloud obtained for a second time instance directly preceding a first, current time instance as well as disparity information concerning a current frame captured at the current time instance.)
convert the point cloud to a mesh to form a model; (¶101 The iterative triangulation method tracks the spatial points in the ray buffer. A re-meshing step transforms the spatial points into a discrete coordinate grid )
wherein the pre-existing data comprises a prior model of the object from a previous inspection that produced the prior model using the vision based modelling system (¶31 the processing unit 200 may use sparse disparity information derived from the current frame and the directly preceding frame for determining a dense correspondence map that identifies correspondences in the preceding dense point cloud and the current frame.)
that includes the capture of the set of images, estimate of the pose, perform of the bundle adjustment, create of the point cloud, and convert of the point could to the mesh to form the prior model of the object; and (¶31 the processing unit 200 may use sparse disparity information derived from the current frame and the directly preceding frame for determining a dense correspondence map that identifies correspondences in the preceding dense point cloud and the current frame.; see the citations of Koehle, Collet, and Seitz regarding to the previously claimed features for how they are rendered obvious in the combination.)
It would have been obvious to one of ordinary skill in the art to utilize the image processing techniques of Koehle with the camera probe system of Cheim, in order to improve image reconstruction quality (Koehle, ¶80).
Collet further teaches:
capture a set of images from a plurality of cameras; … estimate a pose of an object in the set of images; (Abstract, "We present an approach for efficiently recognizing all objects in a scene and estimating their full pose from multiple views."; Abstract, “using a three-camera rig”; Fig. 1 caption, "Our introspective multi-view algorithm recognizes objects and computes consistent poses across multiple views."; p.1 col 2, "obtaining an initial estimate of objects and their poses"))
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to integrate the pose estimation of Collet in the camera probe system of Cheim, in order to provide improved efficiency and accuracy (Collet p.1 col 2, last sentence) to the image algorithm.
Seitz teaches:
perform a bundle adjustment on features of the object in the set of images; (col 3-4, For instance, a bundle adjustment algorithm can be used to refine the pose of the ground based image and to georeference features depicted in the ground based image using feature matches with the candidate aerial imagery)
rectify the model with pre-existing data of the object; and (col 1-2, aligning, by the one or more computing devices, the ground based image with the candidate aerial imagery based at least in part on the one or more feature matches.)
It would have been obvious to one of ordinary skill in the art to apply the image processing techniques utilized by Seitz to align its ground and aerial images to align (i.e. rectify) the CAD model and camera data of Cheim as modified by Koehle and Collet, in order to enable accurate determination of camera parameters, which is necessary for the user generated images to be useful (Seitz, col 1 line 20-25) - resulting in a more accurate imaging system.

Regarding Claim 11:
Cheim does not teach in particular:
the vision based modelling system structured to compute depth-maps based on the set of images to form a 3D dense reconstruction.
Koehle teaches:
the vision based modelling system structured to compute depth-maps based on the set of images to form a 3D dense reconstruction. (¶30 after initialization the processing unit 200 generates a dense point cloud descriptive for an external 3D surface of the object 990 in an iterative process using a preceding dense point cloud obtained for a second time instance directly preceding a first, current time instance as well as disparity information concerning a current frame captured at the current time instance.)
It would have been obvious to one of ordinary skill in the art to utilize the image processing techniques of Koehle with the camera probe system of Cheim, in order to improve image reconstruction quality (Koehle, ¶80).

Regarding Claim 12:
Cheim teaches:
a computer having a non-transitory computer readable memory, (¶9A computer 18, such as a laptop computer or other appropriate computing device, is in wireless communication with the inspection device; examiner notes such devices inherently have memory and program instructions stored therein)
the vision based modelling system expressed as a programming instruction and stored in the non-transitory computer readable memory. (¶9A computer 18, such as a laptop computer or other appropriate computing device, is in wireless communication with the inspection device; examiner notes such devices inherently have memory and program instructions stored therein)

Regarding Claim 13:
Cheim does not teach in particular:
the vision based modelling system is hosted in a distributed computing environment having at least two computers.
Seitz teaches:
the vision based modelling system is hosted in a distributed computing environment having at least two computers. (col 13 line 30-35, … multiple servers working in combination. Databases and applications may be implemented on a single system or distributed across multiple systems. Distributed components may operate sequentially or in parallel.)
It would have been obvious to one of ordinary skill in the art to apply the image processing techniques utilized by Seitz to align its ground and aerial images to align (i.e. rectify) the CAD model and camera data of Cheim as modified by Koehle, in order to enable accurate determination of camera parameters, which is necessary for the user generated images to be useful (Seitz, col 1 line 20-25) - resulting in a more accurate imaging system.

Regarding Claim 15:
Cheim does not teach in particular:
the vision based modelling system is further structured to introduce at least one of a texture and an annotation to the model, and
wherein the bundle adjustment is performed on images from each camera to generate sparse maps of the images from each camera.
Koehle teaches:
wherein the bundle adjustment is performed on images from each camera to generate sparse maps of the images from each camera. (¶44  a sparse set of salient image points spset(n); ¶47 may identify image points assigned to valuable salient features and generates a current sparse set of image points spset(n). By triangulation based on disparity information on corresponding salient image points in spset(n) and spset(n−1), an evaluation step 450 may determine sparse correspondences sc(n))
It would have been obvious to one of ordinary skill in the art to utilize the image processing techniques of Koehle with the camera probe system of Cheim, in order to improve image reconstruction quality (Koehle, ¶80).
Seitz teaches:
the vision based modelling system is further structured to introduce at least one of a texture and an annotation to the model, and (Figs. 9 and 10 illustrate textures)
It would have been obvious to one of ordinary skill in the art to apply the image processing techniques utilized by Seitz to align its ground and aerial images to align (i.e. rectify) the CAD model and camera data of Cheim as modified by Koehle, in order to enable accurate determination of camera parameters, which is necessary for the user generated images to be useful (Seitz, col 1 line 20-25) - resulting in a more accurate imaging system.

Regarding Claim 16:
Cheim teaches:
which further includes a submersible vehicle having a plurality of cameras, and (¶9 An inspection device designated generally by the numeral 16; ¶12  the sensor 48 may also be a thermal camera, a sonar sensor, a radar sensor, a three-dimensional vision sensor, or any combination of sensors; examiner notes that "any combination of sensors" as set forth by the reference would be taken by one of ordinary skill in the art to be equivalent to a plurality of cameras (e.g. a thermal camera and regular camera, or a 3D vision sensor and thermal camera))
Cheim does not teach in particular:
the vision based modelling system is further structured to project a local neighborhood of a point along the point’s normal, and connecting unconnected points; and
wherein the vision based modelling system is further structured to store a pose orientation of the submersible vehicle with image frames taken at the pose orientation.
Koehle teaches:
the vision based modelling system is further structured to project a local neighborhood of a point along the point’s normal, and connecting unconnected points; and (¶48 A dense correspondence matching step 460 uses the information on how the position of salient image points changes from the preceding frame fr(n−1) to the current frame fr(n) for improving dense correspondences estimation, which uses a projection of the preceding dense point cloud dpcld(n−1) as well as the current sparse set of sparse correspondences sc(n) to obtain a starting value for an iterative method of searching for correspondences between image points in the current frame fr(n) and the preceding frame fr(n−1); ¶32 Correspondences are corresponding or “matching” image points in two different frames or point clouds that image the same surface point of the object 990.)
wherein the vision based modelling system is further structured to store a pose orientation of the submersible vehicle with image frames taken at the pose orientation. (¶114 the circuitry (910) is further configured to calculate an actual pose of the image capturing unit (100) relative to the object (990))
It would have been obvious to one of ordinary skill in the art to utilize the image processing techniques of Koehle with the camera probe system of Cheim, in order to improve image reconstruction quality (Koehle, ¶80).

Regarding Claim 17:
Cheim teaches:
a first computer comprising a processing device and a memory, the first computer structured to receive images of an object as viewed through a liquid from a plurality of cameras on board a submersible vehicle and to execute a vision based modeling system; and (¶1 a remotely controlled inspection device inserted into a liquid-filled high-voltage transformer; ¶9 A computer 18, such as a laptop computer or other appropriate computing device, is in wireless communication with the inspection device)
wherein the first computer is structured to execute at least one of the 2D tracker module, 3D sparse reconstruction module, 3D dense reconstruction module, model generation module, and image rectification module. (¶9 A computer 18, such as a laptop computer or other appropriate computing device, is in wireless communication with the inspection device)
Cheim does not teach in particular:
the vision based modelling system configured to execute a 2D tracker module to determine a pose estimate of the object,
a 3D sparse reconstruction module that utilizes bundle adjustment,
a 3D dense reconstruction module to provide a point cloud,
a model generation module which converts the point cloud to a mesh, and
an image rectification module utilizing stored information about the object to rectify images taken in a liquid medium with the stored information about the object,
Koehle teaches:
the vision based modelling system configured to execute a 2D tracker module to determine a pose estimate of the object, (¶66 A pose calculation block 264 receives the sparse correspondence information sc(n) and may use disparity information concerning the sparse correspondences and the preceding sparse depth map sdm(n−1) temporarily stored in an auxiliary buffer 265 to estimate position and pose of the image capturing unit 100 with respect to the previous position and/or with respect to the object.)
a 3D dense reconstruction module to provide a point cloud, (¶30 after initialization the processing unit 200 generates a dense point cloud descriptive for an external 3D surface of the object 990 in an iterative process using a preceding dense point cloud obtained for a second time instance directly preceding a first, current time instance as well as disparity information concerning a current frame captured at the current time instance.)
a model generation module which converts the point cloud to a mesh to form a model, and (¶101 The iterative triangulation method tracks the spatial points in the ray buffer. A re-meshing step transforms the spatial points into a discrete coordinate grid )
wherein the image rectification module compares, based on a prior model created using the first computer to receive images and execute the vision based modelling system to determine the pose estimate, utilize the bundle adjustment, provide the point cloud, and convert the point cloud to the mesh to form the model, a vision based model created from the model generation module, and (¶31 the processing unit 200 may use sparse disparity information derived from the current frame and the directly preceding frame for determining a dense correspondence map that identifies correspondences in the preceding dense point cloud and the current frame.; see the citations of Koehle, Collet, and Seitz regarding to the previously claimed features for how they are rendered obvious in the combination.)
It would have been obvious to one of ordinary skill in the art to utilize the image processing techniques of Koehle with the camera probe system of Cheim, in order to improve image reconstruction quality (Koehle, ¶80).
Collet further teaches:
a plurality of cameras … to determine a pose estimate of the object, (Abstract, "We present an approach for efficiently recognizing all objects in a scene and estimating their full pose from multiple views."; Abstract, “using a three-camera rig”; Fig. 1 caption, "Our introspective multi-view algorithm recognizes objects and computes consistent poses across multiple views."; p.1 col 2, "obtaining an initial estimate of objects and their poses"))
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to integrate the pose estimation of Collet in the camera probe system of Cheim, in order to provide improved efficiency and accuracy (Collet p.1 col 2, last sentence) to the image algorithm.
Seitz teaches:
a 3D sparse reconstruction module that utilizes bundle adjustment, (col 3-4, For instance, a bundle adjustment algorithm can be used to refine the pose of the ground based image and to georeference features depicted in the ground based image using feature matches with the candidate aerial imagery)
an image rectification module utilizing stored information about the object to rectify images taken in a liquid medium with the stored information about the object, (col 1-2, aligning, by the one or more computing devices, the ground based image with the candidate aerial imagery based at least in part on the one or more feature matches.)
It would have been obvious to one of ordinary skill in the art to apply the image processing techniques utilized by Seitz to align its ground and aerial images to align (i.e. rectify) the CAD model and camera data of Cheim as modified by Koehle and Collet, in order to enable accurate determination of camera parameters, which is necessary for the user generated images to be useful (Seitz, col 1 line 20-25) - resulting in a more accurate imaging system.

Regarding Claim 18:
Cheim teaches:
wherein the liquid is comprised in a tank, (¶1 a remotely controlled inspection device inserted into a liquid-filled high-voltage transformer.)
the apparatus further comprising a submersible vehicle that includes the plurality of cameras. (¶1 a remotely controlled inspection device inserted into a liquid-filled high-voltage transformer.)

Regarding Claim 19:
Cheim does not teach in particular:
the 2D tracker module uses a routine to determine the pose estimate of the object.
Koehle teaches:
the 2D tracker module uses a routine to determine the pose estimate of the object. (¶114 the circuitry (910) is further configured to calculate an actual pose of the image capturing unit (100) relative to the object (990))
It would have been obvious to one of ordinary skill in the art to utilize the image processing techniques of Koehle with the camera probe system of Cheim, in order to improve image reconstruction quality (Koehle, ¶80).

Regarding Claim 20:
Cheim does not teach in particular:
the 3D sparse reconstruction module uses a routine to perform a global bundle adjustment with telemetry integration.
Koehle teaches:
the 3D sparse reconstruction module uses a routine to perform a global bundle adjustment with telemetry integration. (¶44  a sparse set of salient image points spset(n); ¶47 may identify image points assigned to valuable salient features and generates a current sparse set of image points spset(n). By triangulation based on disparity information on corresponding salient image points in spset(n) and spset(n−1), an evaluation step 450 may determine sparse correspondences sc(n))
It would have been obvious to one of ordinary skill in the art to utilize the image processing techniques of Koehle with the camera probe system of Cheim, in order to improve image reconstruction quality (Koehle, ¶80).

Regarding Claim 21:
Cheim does not teach in particular:
the 3D dense reconstruction module uses a routine to determine depth-maps using information from the 3D sparse reconstruction module.
Koehle teaches:
the 3D dense reconstruction module uses a routine to determine depth-maps using information from the 3D sparse reconstruction module. (¶30 after initialization the processing unit 200 generates a dense point cloud descriptive for an external 3D surface of the object 990 in an iterative process using a preceding dense point cloud obtained for a second time instance directly preceding a first, current time instance as well as disparity information concerning a current frame captured at the current time instance.)
It would have been obvious to one of ordinary skill in the art to utilize the image processing techniques of Koehle with the camera probe system of Cheim, in order to improve image reconstruction quality (Koehle, ¶80).

Regarding Claim 22:
Cheim does not teach in particular:
the model generation module uses a point cloud developed from the 3D dense reconstruction module and converts the point cloud to a mesh.
Koehle teaches:
the model generation module uses a point cloud developed from the 3D dense reconstruction module and (¶30 after initialization the processing unit 200 generates a dense point cloud descriptive for an external 3D surface of the object 990 in an iterative process using a preceding dense point cloud obtained for a second time instance directly preceding a first, current time instance as well as disparity information concerning a current frame captured at the current time instance.)
converts the point cloud to a mesh. (¶101 The iterative triangulation method tracks the spatial points in the ray buffer. A re-meshing step transforms the spatial points into a discrete coordinate grid )
It would have been obvious to one of ordinary skill in the art to utilize the image processing techniques of Koehle with the camera probe system of Cheim, in order to improve image reconstruction quality (Koehle, ¶80).

Regarding Claim 24:
Cheim does not teach in particular:
the prior model is a CAD model or a prior vision based model formed from the vision based modelling system.
Koehle teaches:
the prior model is a CAD model or a prior vision based model formed from the vision based modelling system. (¶31 the processing unit 200 may use sparse disparity information derived from the current frame and the directly preceding frame for determining a dense correspondence map that identifies correspondences in the preceding dense point cloud and the current frame.)
It would have been obvious to one of ordinary skill in the art to utilize the image processing techniques of Koehle with the camera probe system of Cheim, in order to improve image reconstruction quality (Koehle, ¶80).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJAN MAPAR whose telephone number is (571)270-3674. The examiner can normally be reached Monday - Thursday, 11:00-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BIJAN MAPAR/              Primary Examiner, Art Unit 2147